Citation Nr: 1531671	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  07-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.H.


ATTORNEY FOR THE BOARD

C.S. De Leo

INTRODUCTION

The Veteran had active service from August 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In October 2009, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in February 2010 and November 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, vertigo is attributable to his period of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for vertigo have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for vertigo.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including organic diseases of the nervous system such as tinnitus, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has experienced vertigo since active service, and that his vertigo "is residual of [his] [service-connected] hearing condition."  See June 2007 VA Form 9; August 2010 VA Form 21-4138.  He also reports experiencing dizziness, nausea, vomiting, and a poor gait.  See September 2010 VA Form 21-4138.

A March 2010 VA treatment record shows the Veteran reported with complaints of dizzy spells for the last 2 days.  Specifically, that he laid down the night before and the room was spinning.  Upon waking up that morning he reported staggering and also reported having had similar symptoms off and on since service discharge in 1972.  He also endorsed symptoms to include difficulty walking.  The examiner's report notes the Veteran's diagnoses of hearing loss and tinnitus and also that the Veteran was prescribed medication to treat dizziness.  See March 2010 Montgomery VA Medical Center treatment record.

A September 2010 private treatment record shows the Veteran was treated for hearing loss, tinnitus, and vertigo.  The clinician, Dr. W.S., found that vertigo had been a continued problem for him and also that the Veteran gave a history of what appeared to be Meniere's disease in that he endorsed symptoms of episodic vertigo to include an associated noise in the left ear with these episodes.  See September 2010 Private Treatment Record from East Alabama Ear, Nose, and Throat, P.C.

The Veteran's service treatment records are silent for any complaints of vertigo.  As the Veteran reported at the October 2009 hearing, he did not specifically report experiencing symptoms of vertigo at any time during active duty.  Post-service medical evidence concerning this issue includes the July 2011, December 2011, and January 2014 VA examinations (with a September 2014 addendum opinion), at which time the examiner noted that the Veteran presented with a history of symptoms to include nausea, loss of balance, and spinning, which occurred monthly lasting for 2 to 3 minutes.  He reported that these symptoms had been present since the 70s and during active military service.  The January 2014 VA examiner diagnosed benign paroxysmal positional vertigo and observed that the Veteran's service treatment records were silent of any complaints or treatment for vertigo.  The VA examiner opined that it is less likely than not that the Veteran's vertigo was caused by or a result of military service or that the condition was aggravated by the Veteran's service-connected hearing loss and tinnitus; citing to medical literature titled Cleveland Clinic: Current Clinical Medicine, which defined positional vertigo in terms of the following criteria: "recurrent, discrete episodes of spinning or rotation, Duration ranging from 20 minutes to 24 hours, Nystagmus associated with attacks, Nausea and vomiting possibly accompanying attacks and Absence of other neurologic symptoms."  

During the October 2009 Board hearing, the Veteran testified that the onset of vertigo occurred during active service while serving in Guam.  See Hearing Transcript at 7.  He stated that during this time his symptoms were infrequent and lasted only a few seconds, whereas now they are more frequent and more severe.  As such, he did not report to sick call for treatment.  Id. at 10.  

Pertinent medical evidence of record also consists of private treatment records from Dr. F.A.M., who diagnosed the Veteran with positional vertigo in 2001.  See November 29, 2001 Clinic Note from Southern Head and Neck Surgery, P.C.  A November 2001 private treatment record shows the Veteran complained of spinning dizziness with nausea and vomiting.  He reported having had 3 to 4 episodes recently and each lasted 2 to 3 hours.  The clinician's impression was inner ear disorder, hearing loss, and tinnitus.  See November 26, 2001 Clinic Note from Southern Head and Neck Surgery, P.C.

Having carefully considered the evidence of record, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for vertigo is warranted.  The evidence shows a current diagnosis of vertigo, which the Veteran has reported began during service and has continued from that time to the present.  Indeed, the Veteran is competent to state that he experiences dizziness, nausea, and vomiting and the duration of such symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, there is no evidence in the record that would render his statement not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

The Board acknowledges that in the January 2014 VA examination report the examiner found it less likely than not that the Veteran's vertigo was etiologically linked to military service or aggravated by his service-connected hearing loss and tinnitus.  See also September 2014 addendum opinion.  However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of relevant symptoms in service and their continuity thereafter.  The examiner's reasons for rejecting the Veteran's lay history was the "lack of complaint, diagnosis, treatment and/or event associated with dizziness, loss of balance, nausea, headaches and spinning while on active duty, lack of clinical symptoms on current C & P examination and/or a 23 + year gap between subjective findings and separation."  Additionally, the examiner acknowledged that the Veteran was first diagnosed with vertigo in 2001, with hearing loss and tinnitus, also noting that the Veteran was simultaneously diagnosed with an inner ear disease finding that she agreed with the July 2011 VA examiner's opinion.  Merely citing the July 2011 VA examiner's opinion, the January 2015 VA examiner found that "[t]here is absolutely no documentation regarding inner ear disease which occurred post service in 2001.  There is absolutely no documentation regarding inner disease or Vertigo in the Veteran's service treatment record to support his claim of Vertigo" concluding that it is less likely than not that the Veteran's claimed vertigo was caused by or aggravated by his "time in service because of the lack of complaint, diagnosis, treatment and/or event associated with dizziness, loss of balance, nausea, headaches and spinning while on active duty and/or 23 + year gap of subjective findings following separation."  Additionally, as discussed above, the VA examiner based the opinion on medical literature defining occurrences of positional vertigo and found that there were inconsistent objective findings when compared to the cited medical literature.  Importantly, the Board notes that the symptoms of vertigo as recounted in the literature cited by the VA examiner do appear to be similar in frequency or severity to the symptomatology reported by the Veteran.  Specifically, spinning and dizzy spells lasting for as long as two days.  In fact, he was prescribed medication to treat dizziness.  Based on the foregoing, the Board finds that this opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Crucially, the Board notes that the VA examiner's opinion based on the lack of treatment in service and in the aftermath of separation from service is less probative than the Veteran's credible statements of record.  The Board finds that the January 2014 VA examiner failed to properly address the Veteran's statements and provided an opinion almost exclusively based on the lack of treatment during service and upon service discharge.  Accordingly, the Veteran's statement is probative evidence in support of a finding that he has a current disability.

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Consequently, and given that the Veteran is diagnosed with vertigo and that he has credibly reported that the symptoms of vertigo began in service and have continued to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed vertigo is traceable to his period of active service.  With resolution of reasonable doubt in the Veteran's favor, service connection for vertigo is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for vertigo is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


